Citation Nr: 0713252	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignancies with 
history of melanoma, basal cell carcinoma and dysplastic nevi 
due to jet fuel exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
during his February 2007 videoconference Board hearing 
withdrew his increased rating claim for tinnitus.  Thus this 
claim is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that his skin disorder, to include 
history of melanoma, basal cell carcinoma and dysplastic 
nevi, is due to his jet fuel exposure during service.  The 
veteran has a history of malignant melanoma and has had basal 
cell carcinoma including on his shoulder, neck, chest and 
back.  He was a refueling operator during service and 
received an award for his meritorious service as a Mobile 
Refueling Operator in Thailand from May 1968 to May 1969.  
Service medical records revealed that the veteran was treated 
for contact dermatitis.  A September 1969 entry indicated a 
possible link between the veteran's contact dermatitis and 
his exposure to JP-4 jet fuel.  

Opinions received from the veteran's private doctor dated in 
October 2003 and April 2005 indicated that there is potential 
evidence based on studies to support an association between 
the veteran's exposure to jet fuels and the subsequent 
development of malignancies.  The veteran has submitted 
articles discussing the link between jet fuel exposure and 
skin tumors.  During a January 2004 VA examination, the 
examiner provided diagnoses to include malignant melanoma of 
the skin of the left arm resected, multiple basal cell 
carcinoma lesion resected or treated with liquid nitrogen and 
multiple dysplastic nevi of the skin.  The examiner opined 
that while there is some evidence to suggest an effect of jet 
fuel on the immunity system, the association cannot be 
established without resort to speculation.  During the 
examination, the examiner found no basal cell carcinoma 
lesion or evidence of recurrence of melanoma.  The veteran 
has questioned the adequacy of his VA evaluation.  Subsequent 
to the January 2004 VA examination, he was diagnosed with 
basal cell carcinoma on his mid back in February 2004, in 
July 2004 he underwent a procedure to apparently destroy a 
pre-malignant lesion on his left shoulder and in September 
2004 he had a diagnosis of basal cell carcinoma, infiltrative 
type on his left neck.  Thus the Board finds that the January 
2004 VA examination is inadequate for evaluating the 
veteran's skin disorder.  Hence, under the circumstances of 
this case, another VA examination is warranted by a different 
examiner to determine the current nature and etiology of the 
veteran's skin disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination by a new 
examiner to ascertain the nature and 
etiology of his current skin disorder, 
characterized as malignancies with history 
of melanoma, basal cell carcinoma and 
dysplastic nevi due to jet fuel exposure.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's malignancies with history of 
melanoma, basal cell carcinoma and 
dysplastic nevi are related to service, to 
specifically include exposure to jet fuel.  
The examiner should comment on the 
conflicting medical opinions of record.  A 
detailed rationale for all opinions 
expressed should be furnished.
    
2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




